Title: To James Madison from an Unidentified Correspondent, 16 December 1809 (Abstract)
From: 
To: Madison, James


16 December 1809, Portland. JM’s remarks in his annual message to Congress regarding the militia prompted this letter, which might have been sent to Ezekiel Whitman, the Maine district congressman, but “he might not be so sensible of the importance of the subject as you appear to be.” Every man should attempt to qualify himself for militia duty, but there is an aversion stemming “from the manner in which military musters are conducted.” Urges proper drills, emphasis on marksmanship, and maneuvers with cavalry, artillery, and infantry units combined.
